DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehrat (US-2001/0019692).
 	Ehrat shows a robotic system comprising a robotic actuator assembly (1,6), a plurality of arms (19), a telescoping member (43) having first (46) and second (42) flexible conduit members that can be formed from elastomer tubes (see paragraph [0017]), and a suction gripper mechanism (28,30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrat (US-2001/0019692) in view of McCoy, Jr. et al. (US-2019/0084012).

 	The McCoy, Jr. et al. publication discloses a robotic suction gripper substantially similar to the Ehrat device, but the McCoy, Jr. et al. gripper includes additional elements.  In particular, the McCoy, Jr. et al. control logic and electronics component (160) regulates the air flow such that vacuum pressure can be reversed to deposit a gripped article at a desired location while purging dust from the airflow passage (see last eleven lines of paragraph [0027]).  Further, an imaging device (162) can send a signal to the controller (160) to assist the gripper in engaging an article of a particular size and shape.  Also, the McCoy, Jr. et al. suction gripper mechanism (100) includes a linear bearing component (209) and a linear shaft component (201) having an internal airflow passage (see embodiment of Figs. 6-8) for protecting the gripping mechanism and the article as the gripper comes into initial contact with the article.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the flow of air within Ehrat’s passageway so that the vacuum can be reversed, as taught by McCoy, Jr. et al., in order to accurately release a gripped article while purging the air passage of debris.  It also would have been obvious to provide an image sensor on Ehrat’s system, similar to that shown in the McCoy, Jr. et al. publication, so that the shape, position, and size of a particular article could be detected prior to engagement.  Further, it would have been obvious to form the Ehrat suction gripper (28,20) with a slidable shaft and bearing arrangement, similar to the McCoy, Jr. et al. suction gripper, in order to create a more versatile end effector that could better conform to irregularly-shaped objects.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrat in view of McCoy, Jr. et al. as applied to claims 2-5 and 14 above, and further in view of Feng (US-8,714,903).
 	The Ehrat and McCoy, Jr. et al. suction grippers are not disclosed as being free to rotate about the longitudinal axis thereof.

	Accordingly, it would have been obvious to a person having ordinary skill in the art to provide a rotational bearing on the modified Ehrat suction cup assembly, as taught by Feng, so that a gripped article would be free to rotate about the axis of the linear shaft for a more accurate positioning at the desired point of release.

Claims 8, 9, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrat (US-2001/0019692) in view of European patent EP 2 301 726.
 	The Ehrat publication does not specifically disclose a seal or bushing as called for in the above claims of the instant application.
	However, European patent EP 2 301 726 shows a robotic gripper comprising a telescoping member (10) having a seal that can be formed from a self-lubricating material such as carbon fiber (see paragraphs [0015] and [0019]).
	It would have been obvious to one of ordinary skill in the art to provide a seal or bushing made at least in part from carbon fiber between the telescopically movable pipes of Ehrat, as taught by the European (‘726) patent, in order to reduce the friction between the pipes.  Regarding claim 11, as shown in Figs. 3 and 4 of the European (‘726) patent, the telescoping member (10) can include a bushing (20) and a seal (18).  In regard to claim 13, it would have been an obvious choice of mechanical design to form the resulting seal or bushing out of a material with a low coefficient of friction (i.e. less than 0.2) to reduce wear between the moving parts.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrat in view of European patent EP 2 301 726 as applied to claims 8, 9, 11, and 13 above, and further in view of Eltner (US-2012/0165106).
 	The seal disclosed in the European (‘726) patent is not disclosed as being formed from at least one of the materials set forth in claim 12 of the instant application.
	However, it is old and well known to form a low friction bearing between telescopically movable members out of PTFE as disclosed in the Eltner patent.
	It would have been obvious to a person having ordinary skill in the art to form the bearing and/or seal of the modified Ehrat device, as presented above in section 7, out of a common antifriction material such as PTFE, as taught by Eltner, as is standard in the art.

Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 310.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Vranish et al. patent (US-4,707,013) discloses a linear bearing made of a carbon impregnated material.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
12/3/2021